DETAILED ACTION
Response to Arguments
Applicant’s amendments/arguments in the “Response After Fina Acton”, filed on 5/11/2022, with respect to claims 11-12 overcome the rejection of the claims 11-12 set forth in the Final rejection dated 3/16/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 11-12 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Zhou (US 20190208436) teaches the concepts a wireless device may set a beam failure instance counter to a value (e.g., one) in response to receiving a first beam failure indication from the physical layer. In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure instance counter (e.g., by one). In an example, when receiving a third beam non-failure indication, the MAC entity may reset the beam failure instance counter (see Par 414 and abstract). Further, Zhou discloses a MAC entity of the wireless device may set a beam failure instance counter to a value (e.g., one) in response to receiving a first beam failure indication from the physical layer. In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure instance counter (e.g., by one). In an example, when receiving a third beam non-failure indication, the MAC entity may reset the beam failure instance counter (e.g., see Par. 421).
While the prior art teaches features of receiving a beam failure instance indication from lower layers, incrementing a counter for the beam failure instance indication by 1, based on a determination that the beam failure instance indication has been received from lower layers. The prior art does not disclose resetting the counter to 0 if no beam failure instance indication is received within a time threshold.  The applicant’s claimed invention includes among other features the feature of resetting the counter to 0 when no beam failure instance indication is received within a time threshold.
Specifically the prior art does not disclose or fairly suggest that: " receiving a beam failure instance indication from lower layers; incrementing a counter for the beam failure instance indication by 1, on the basis of a determination that the beam failure instance indication has been received from lower layers; resetting the counter to 0 if no beam failure instance indication is received within a time threshold; and initiating a random access procedure if the counter exceeds a specific value”, along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644